

Exhibit 10.2


AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
THIS AGREEMENT, entered into as of the Grant Date (as defined in Section 1), by
and between the Participant and AGCO Corporation (the “Company”);
WHEREAS, the Company maintains the AGCO Corporation 2006 Long-Term Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated into and
forms a part of this Agreement, and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a stock
appreciation right (“SAR”) Award under the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1.Terms of Award and Definitions. The following terms used in this Agreement
shall have the meanings set forth in this Section 1:
(a)    Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Subsidiary, a director of the Company or
any Subsidiary, an independent contractor performing services for the Company or
any Subsidiary nor providing services as a consultant to the Company or any
Subsidiary; provided that a termination shall not be considered to have occurred
while the Participant is on an approved leave of absence from the Company or a
Subsidiary. If, as a result of a sale or other transaction, a Participant who is
an employee ceases to be an employee of the Company or any Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the Company
or any Subsidiary excluding, for the avoidance of doubt, the surviving company
in a merger of the Company or a Subsidiary), the occurrence of such transaction
shall be treated as the Participant’s Date of Termination caused by the
Participant being discharged by the employer.
(b)    Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
(c)    Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” if he is eligible for
disability payments under the Company’s long-term disability plan.
(d)    Exercise Price. The “Exercise Price” is $[____] per SAR.
(e)    Good Cause. With respect to any dismissal of the Participant from his or
her employment with the Company or any Subsidiary, shall mean (i) if the
Participant is a party to an employment agreement with the Company or any
Subsidiary that defines “cause,” “good cause” or a similar term, “Good Cause”
shall mean such term as so defined, and (ii) otherwise (A) the conviction of the
Participant of, or the entry of a plea of guilty,




--------------------------------------------------------------------------------




first offender probation before judgment, or nolo contendere by the Participant
to, any felony; (B) fraud, misappropriation or embezzlement by the Participant;
(C) the Participant's willful failure or gross negligence in the performance of
his or her assigned duties for the Company or any Subsidiary; (D) the
Participant’s failure to follow reasonable and lawful directives of his or her
supervisor or his or her breach of his or her fiduciary duty to the Company or
any Subsidiary; (E) any act or omission of the Participant that has a
demonstrated and material adverse impact on the Company's or any Subsidiary’s
business or reputation for honesty and fair dealing, other than an act or
failure to act by the Participant in good faith and without reason to believe
that such act or failure to act would adversely impact on the Company's or any
Subsidiary’s business or reputation for honesty and fair dealing; or (F) the
breach by the Participant of any confidentiality, non-solicitation or
non-competition agreement in favor of the Company or any Subsidiary.
(f)    Good Reason. With respect to the Participant’s voluntary termination of
employment with or service to the Company or any Subsidiary other than on death
or Disability shall mean: (i) if the Participant is a party to an employment
agreement with the Company or any Subsidiary that defines “good reason” or a
similar term, “Good Reason” shall mean such term as so defined, and (ii)
otherwise, such voluntary termination based on: (A) the assignment to the
Participant of duties materially inconsistent with the Participant’s position
and status with the Company or Subsidiary as they existed immediately prior to
the Change in Control, or a substantial diminution in the Participant’s title,
offices or authority, or in the nature of the Participant’s other
responsibilities, as they existed immediately prior to the Change in Control,
except in connection with the Participant’s termination of employment or service
by the Company or any Subsidiary for Good Cause or on account of the
Participant’s death or Disability or by the Participant other than for Good
Reason; (B) a material reduction by the Company or a Subsidiary in the
Participant’s base salary as in effect immediately prior to the Change in
Control or as the Participant’s base salary may be increased from time to time
thereafter, without the Participant’s written consent; (C) a material reduction
by the Company or a Subsidiary in the target cash bonus opportunity of the
Participant under any incentive compensation plan(s), as it (or they) may be
modified from time to time, as in effect immediately prior to the Change in
Control, or a failure by the Company or a Subsidiary to continue the Participant
as a participant in such incentive compensation plan(s) on a basis that is not
materially less than the Participant’s participation immediately prior to the
Change in Control or to pay the Participant the amounts that Participant would
be entitled to receive in accordance with such plan(s); or (D) the Company or a
Subsidiary requiring the Participant to be based more than fifty (50) miles from
the location where the Participant is based immediately prior to the Change in
Control, except for travel on the Company’s or a Subsidiary’s business that is
required or necessary to performance of the Participant’s job and substantially
consistent with the Participant’s business travel obligations prior to the
Change in Control.
Additionally, Participant must give the Company or Subsidiary which employs the
Participant notice of any event or condition that would constitute “Good Reason”
within thirty (30) days of the event or condition which would constitute “Good
Reason,” and upon receipt of such notice the Company or Subsidiary shall have
thirty




--------------------------------------------------------------------------------




(30) days to remedy such event or condition, and if such event or condition is
not remedied within such thirty (30)-day period, any termination of employment
or service by the Participant for “Good Reason” must occur within sixty (60)
days after the period for remedying such condition or event has expired.
(g)    Grant Date. The “Grant Date” is [_______], 20[__].
(h)    Immediate Family. “Immediate Family” shall mean the Participant’s spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren and, for this purpose, shall also include the Participant.
(i)    Participant. The “Participant” is “Name Here”
(j)    Retirement. “Retirement” of the Participant shall mean the occurrence of
the Participant’s Date of Termination on or after the date the Participant
attains age 65 or such earlier date as may be approved by the Committee in its
sole discretion.
(k)    SARs. The number of “SARs” shall be [____]. The award of SARs does not
entitle the Participant to any rights as a shareholder of the Company with
respect to the SARs, including accounting of the payment of dividends on the
Company’s Stock during the period prior to the exercise of the SARs.
Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.
2.    Award and Exercise Price. This Agreement specifies the terms of the SARs
granted to the Participant and the Exercise Price per SAR as set forth in
Section 1.
3.    Date of Exercise.
(a)    Subject to the limitations of this Agreement, the SARs shall vest and
become exercisable according to the following schedule, with respect to each
installment shown in the schedule on and after the Vesting Date applicable to
such installment (each an “Installment”):
INSTALLMENT
VESTING DATE APPLICABLE TO
INSTALLMENT
[____]%
[INSERT DATE]
[____]%
[INSERT DATE]
[____]%
[INSERT DATE]
[____]%
[INSERT DATE]
 
 

(b)    An Installment shall not vest and become exercisable on the otherwise
applicable Vesting Date if the Participant’s Date of Termination occurs on or
before such Vesting Date. Notwithstanding the foregoing provisions of this
Section 3 and Article VII of the Plan to the contrary, the SARs shall vest and
become exercisable (to the extent not previously vested) as follows:




--------------------------------------------------------------------------------






(i)    If the Participant’s Date of Termination occurs by reason of the
Participant’s death or Disability then the SARs shall become fully vested upon
such Date of Termination.
(ii)    If the Participant’s Date of Termination occurs by reason of the
Participant’s Retirement, prior to a Change in Control, and such Date of
Termination falls other than on a Vesting Date, the SARs that are scheduled to
vest on the first Vesting Date occurring after such Date of Termination shall
vest upon such Date of Termination on a pro rata basis for such interim period
based upon the number of completed 30-day periods subsequent to the most recent
vesting date (or the Grant Date, if there is no previous vesting date) and prior
to the Date of Termination relative to the number of 30-day periods between the
most recent vesting date (or the Grant Date if there is no previous Vesting
Date) and the first Vesting Date occurring after such Date of Termination.
(iii)    Upon consummation of a Change in Control if no provision is made for
the continuance, assumption or substitution of the SAR by the Company or a
successor employer or either of their parents or subsidiaries in connection with
the Change in Control, all of the SARs shall vest in full as of the Change in
Control provided the Participant’s Date of Termination does not occur prior to
the Change in Control.
(iv)    If provision is made for the continuance, assumption or substitution of
the SAR by the Company or a successor employer or either of their parents or
subsidiaries in connection with the Change in Control and (A) on or following a
Change in Control Participant’s Date of Termination occurs by reason of the
Participant’s Retirement or (B) on or within two (2) years following a Change in
Control the Participant’s Date of Termination occurs by reason of termination by
the Company without Good Cause or by the Participant for Good Reason, then the
SARs shall become fully vested upon such Date of Termination.
(c)    Otherwise, the SARs may be exercised on or after the Date of Termination
only as to that portion of the SARs that were vested and exercisable immediately
prior to the Date of Termination, or as to which they became vested and
exercisable on the Date of Termination in accordance with this Section 3.
4.    Expiration. The SARs shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be earliest to occur of:
(a)    The seven-year anniversary of the Grant Date: [_______ __, 20__]
(b)    If the Participant’s Date of Termination occurs by reason of death,
Disability or Retirement, the one-year anniversary of such Date of Termination;
(c)    If the Participant’s Date of Termination occurs for reasons other than
death, Disability, Retirement, or Good Cause the 90-day anniversary of such Date
of Termination; or




--------------------------------------------------------------------------------






(d)    The date the Participant is dismissed from the Company for Good Cause.
5.    Exercise of SARs. At any time at which the Participant may exercise the
SARs in accordance with the provisions of this Agreement, such SARs may be
exercised by filing a written notice with the Secretary of the Company at its
corporate headquarters. The right to exercise one or more SARs shall expire in
accordance with the provisions of this Agreement. Upon the exercise of a SAR,
the Participant shall receive an amount from the Company which is equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the Exercise Price of one share of Stock. Such amount shall be paid to the
Participant, in shares of Stock (based on the Fair Market Value of such shares
on the date of exercise).
6.    Withholding. To the extent necessary, the Participant must satisfy all
mandatory withholdings (federal, state, and local), if any, withholding taxes
imposed by reason of the exercise of the SAR either by paying to the Company the
full amount of the withholding obligation (i) in cash; (ii) by tendering shares
of Stock which are owned by the Participant prior to the date of exercise having
a Fair Market Value equal to the withholding obligation (a “Withholding
Election”); (iii) by electing, irrevocably and in writing (also a “Withholding
Election”), to have the smallest number of whole shares of Stock withheld by the
Company which, when multiplied by the Fair Market Value of the Stock as of the
date the SAR is exercised, is sufficient to satisfy the amount of withholding
tax; or (iv) by any combination of the above. Participant may make a Withholding
Election only if the following conditions are met:
(a)    The Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding Election in substantially the form attached hereto as Exhibit 1;
(b)    Any Withholding Election will be irrevocable; however, the Committee may,
in its sole discretion, disapprove and give no effect to the Withholding
Election; and
(c)    Such Withholding Election is permitted by applicable law.
7.    Transferability.
(a)    Except as otherwise provided in this Section 7, the SARs are not
transferable other than as designated by the Participant by will or by the laws
of descent and distribution, and during the Participant’s life, may be exercised
only by the Participant.
(b)    Notwithstanding the foregoing, the Participant, with the approval of the
Committee, may transfer the SARs for no consideration to or for the benefit of
the Participant’s Immediate Family (including, without limitation, to a trust
for the benefit of the Participant’s Immediate Family), subject to such limits
as the Committee may establish, and the transferee shall remain subject to all
the terms and conditions applicable to the SARs prior to such transfer.
(c)    The foregoing right to transfer the SARs shall apply to the right to
consent to amendments to this Agreement and, in the discretion of the Committee,
shall also apply to the right to transfer ancillary rights associated with the
SARs.




--------------------------------------------------------------------------------






8.    Heirs and Successors.
(a)    This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.
(b)    If any rights exercisable by the Participant or benefits deliverable to
the Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.
(c)    If a deceased Participant has failed to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant.
(d)    If a deceased Participant has designated a beneficiary but the Designated
Beneficiary dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
9.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
10.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
11.    Not an Employment Contract. The SAR will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.
12.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by electronic transmission or overnight courier, or by
postage paid first class mail. Notices sent by mail shall be deemed received
three business days after mailed but in no event later than the date of actual




--------------------------------------------------------------------------------




receipt. Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, at the
Company’s principal executive office.
13.    Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the SARs, the Company will be entitled to pay to the Participant an
amount equal to the Fair Market Value of such fractional share.
14.    No Rights as Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the SAR, until a stock
certificate has been duly issued following exercise of the SAR as provided
herein.
15.    No Dividends or Dividend Equivalents. The SARs do not entitle the
Participant to receive any dividends or dividend equivalents with respect to any
dividends that may be declared and paid on the shares of Stock subject to the
SARs prior to the vesting and settlement of the SARs.
16.    Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
17.    Forfeiture.  Notwithstanding the foregoing, if, following the Date of
Termination, Participant violates any of Participant’s post-termination
obligations to the Company or any Subsidiary, including, without limitation, any
obligation not to compete with the Company or any Subsidiary (regardless of
whether such obligation is enforceable under applicable law), not to solicit
employees or customers of the Company or any Subsidiary, to maintain the
confidentiality on information belonging to the Company or any Subsidiary, or
not to disparage the Company or any Subsidiary or any of their affiliates,
immediately upon demand by the Company the Participant shall return to the
Company the proceeds from this Award to the extent received by the Participant
on or after one year prior to Date of Termination.
18.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered deferred compensation
within the meaning of Section 409A of the Code. Payments hereunder are intended
to satisfy the exemption from Section 409A of the Code for exempt stock rights.
Notwithstanding the preceding, neither the Company nor any Subsidiary shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any payments hereunder are subject to taxes, penalties or
interest as a result of failing to be exempt from, or comply with, Section 409A
of the Code.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the Grant Date.
 
AGCO Corporation
 
 
 
 
 
 
 
By:
 
 
Its:
SVP, General Counsel & Corporate Secretary











--------------------------------------------------------------------------------




EXERCISE AND
NOTICE OF WITHHOLDING ELECTION
STOCK APPRECIATION RIGHTS AGREEMENT
PURSUANT TO THE AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN


To:
 
 
 
 
 
 
 
 
 
From:
 
 
 
 
 
 
 
 
 
Re:
 
Exercise and Withholding Election
 
 



This election relates to the SAR identified in Paragraph 3 below. I hereby
certify that:


(1)
My correct name and social security number and my current address are set forth
at the end of this document.



(2)    I am (check one, whichever is applicable).


[ ]
the original recipient of the SAR.



[ ]
the legal representative of the estate of the original recipient of the SAR.



[ ]
the legal guardian of the original recipient of the SAR.



[ ]
an Immediate Family Member other than the original recipient of the SAR.



(3)
I wish to exercise the following SAR on _________________ (date). The SAR to
which this election relates was issued under the AGCO Corporation 2006 Long-Term
Incentive Plan (the “Plan”) on _________ in the name of ______________________
for the value appreciation of a total of ______________ shares of Stock of the
Company. This election relates to _______________ shares of Stock, the
appreciation of which is payable upon exercise of the SAR, provided that the
numbers set forth above shall be deemed changed as appropriate to reflect the
applicable Plan provisions.



(4)
In connection with any exercise of the SAR with respect to the Stock, I hereby
elect one of the following:



[ ]
to pay cash or certified check in the amount of $_______ to be applied to pay
federal, state, and local, if any, taxes arising from exercise of such SARs.

 
[ ]
to pay the full federal, state, and local, if any, taxes arising from exercise
of such SARs in cash or certified check.



[  ]
to have certain of the shares issuable pursuant to the exercise of such SARs
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from the
exercise of such SARs.





--------------------------------------------------------------------------------






[  ]
to tender shares held by me prior to exercise of the SARs for the purpose of
having the value of the shares applied to pay such taxes.



The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise of the SARs, a Fair Market Value equal to the
minimum statutory tax withholding requirement under federal, state, and local
law in connection with the SARs.
    
(5)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.



(6)
I understand that this Withholding Election may not be revised, amended or
revoked by me.



(7)
The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.



(8)
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.







                    
Dated:
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
Social Security Number
 
Name (Printed)
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
City, State, Zip Code
 
 
 
 
 
 











